DETAILED ACTION
The following is a Final office action in response to communications received on 12/1/2020.  Claims 1, 4-5, 8, 14, 16-17 and 21-22 have been amended. Claims 11-13 and 19-20 have been canceled.  Currently, claims 1-10, 14-18 and 21-22 are pending and examined below. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11, 13-19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann (U.S. Publication No. 2013/0055650).
Regarding claim 1, Hartmann discloses an underground external service connection room (Abstract, Figs. 1 and 2) in the form of a prefabricated component capable of forming a house service connection for a residential building, the external service connection room being located outside of a premises (Abstract), the external service connection room comprising a main body (2, 3) in the form of an accessible room cell having an integral feed-through (7-16, Figs. 1-2), wherein: the main body is a self-contained, self-supporting hollow body arranged outside of and separate from the premises; the main body comprises an interior that provides accommodation for components and devices for connecting utilities to the residential building (Para [0055]), whereby the main body is in connection with the premises via at least one service line between the utilities and the premises (Abstract), the components and devices comprising electrical lines (12, Fig. 28); the main body further comprises a ceiling plate (4) having an access opening (58) 
Regarding claims 2 and 15, Hartmann discloses the main body further comprises walls (delineating 2, 3) that delimit the service connection room, wherein the feed-through (7-16) is located in one of the walls.
Regarding claims 3 and 16, Hartmann discloses the access opening (58) is lockable (via a manhole cover), wherein the access opening is structured to provide access to an interior of the main body through said the access opening.
Regarding claim 4, Hartmann discloses the main body comprises a receptacle (9) capable of being used for a water disposal.
Regarding claim 5, Hartmann discloses he main body further comprises an inspection shaft (approximate 49, Fig. 13).
Regarding claims 6 and 14, Hartmann discloses the main body comprises at least one exit hole (approximate 56, Figs. 16-17), wherein the at least one exit hole is provided for accommodating at least one connection line for connecting the residential building to the at least one service line, the at least one service line being fed into the interior of the main body by interposing the at least one connection line between the at least one service line and the interior of the main body.
Regarding claims 7 and 22, Hartmann discloses the at least one exit hole with regard to its position relative to the main body is located vertically higher than the feed-through (7-16, Figs. 28-29)
Regarding claims 8 and 17, Hartmann discloses the at least one exit hole (56, Figs. 16-17) is located in one of the walls delimiting the main body.
Regarding claims 9 and 18, Hartmann discloses that the main body is structured to accommodate a means for generating energy (generated from the electric power 12).
Regarding claim 10, Hartmann discloses the main body is made, at least to some extent, of reinforced concrete (Para [0013]).
Regarding claim 21, Hartmann discloses a system (Figs. 1 and 2) for providing a service connection between utilities and a residential building, the system comprising premises (Para [0055]), wherein each of the premises comprises a respective transfer point (considered to be the “junction point” of the utility line at the external service room); an underground external service connection room (Abstract) comprising (a) walls (approximately 2, 3) that delimit the service connection room so as to form a room accessible by a person, wherein the external service connection room is a prefabricated, self-contained, self-supporting hollow body located outside of and . 


Response to Arguments
Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive.   Applicant argues that Hartmann does not disclose or claim the combinations of features as now claimed. 
In response to Applicant’s argument, Examiner respectfully disagrees.  Examiner contends that Applicant has not set forth any structural limitations that further distinguishes over Hartmann.  The Examiner reasonably considers Hartmann to teach an external service room that is located underground with feed-throughs that are integrally formed with the main body and the main body being accessible by a person at least to a degree and in any capacity.  Furthermore, Hartmann teaches that that the underground service room services premises which would qualify as a residential or commercial building.  Therefore, the Examiner maintains that Hartmann teaches and suggests the invention as claimed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739.  The examiner can normally be reached on Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAMES J BUCKLE JR/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633